Case 1:19-cv-00768-BMC Document 29-4 Filed 12/23/19 Page 1 of 3 PageID #: 284



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK



LASHAWN SHARPE, individually and on        No. 1:19-cv-00768-BMC
behalf of all others similarly situated,

                           Plaintiff,      PLAINTIFF’S
                                           LOCAL RULE 56.1 STATEMENT OF
             - against -                   UNDISPUTED MATERIAL FACTS

A & W CONCENTRATE COMPANY and
KEURIG DR PEPPER INC.,

                           Defendants.
Case 1:19-cv-00768-BMC Document 29-4 Filed 12/23/19 Page 2 of 3 PageID #: 285



       Plaintiff Lashawn Sharpe (“Plaintiff”) respectfully submits this Statement of Undisputed

Materials Facts in Support of Plaintiff’s Motion for Summary Judgment pursuant to Eastern

District of New York Local Rule 56.1 and section III.B of the Individual Practices of the Honorable

Brian M. Cogan.

                       STATEMENT OF UNDISPUTED MATERIAL FACTS



   1. Defendants manufacture and sell A&W Root Beer.



   2. The front of the label of Defendants’ A&W Root Beer states “Made With Aged Vanilla.”



   3. The front of the label of Defendants’ A&W Root Beer does not state “Artificial Vanilla”

       or “Artificially Flavored Vanilla,” or “Vanilla Artificial Flavored.”



   4. Defendants’ A&W Root Beer contains ethyl vanillin.



   5. Ethyl vanillin is an artificial vanilla flavor.



   6. Defendants manufacture and sell A&W Cream Soda.



   7. The front of the label of Defendants’ A&W Cream Soda states “Made With Aged Vanilla.”



   8. The front of the label of Defendants’ A&W Cream Soda does not state “Artificial Vanilla”

       or “Artificially Flavored Vanilla,” or “Vanilla Artificial Flavored.”
                                                        1
Case 1:19-cv-00768-BMC Document 29-4 Filed 12/23/19 Page 3 of 3 PageID #: 286



   9. Defendants’ A&W Cream Soda contains ethyl vanillin.



   10. Ethyl vanillin is an artificial vanilla flavor.




                                                              Respectfully submitted,

Dated: December 23, 2019

                                                               REESE LLP

                                                         By: /s/ Michael R. Reese
                                                            Michael R. Reese
                                                            mreese@reesellp.com
                                                            100 West 93rd Street, 16th Floor
                                                            New York, New York 10025
                                                            Telephone: (212) 643-0500
                                                            Facsimile: (212) 253-4272

                                                              SHEEHAN & ASSOCIATES, P.C.
                                                              Spencer Sheehan
                                                               spencer@spencersheehan.com
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, New York 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800

                                                              Counsel for Plaintiff and the Class




                                                          2
